 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT LENKNER, et al.,                             No. 2:17-CV-1839-JAM-DMC
12                       Plaintiffs,
13           v.                                           ORDER
14    COUNTY OF TEHAMA,
15                       Defendant.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pending before the court are defendant’s motions to compel (Docs. 33, 34, 36, 37, 38, 39, 40, 41,

19   42, 43, 44, and 45). Plaintiffs failed to file any oppositions to the motions, which were submitted

20   without oral argument. The following is a summary of defendant’s unopposed motions:

21                  Doc. 33            Motion to Compel Plaintiff Ken Ziu Thang’s Responses to
                                       Interrogatories, Set One
22
                                       Defendant served interrogatories on plaintiff Ken Ziu
23                                     Thang on March 28, 2018. After receiving a two-week
                                       extension of time to respond, plaintiff provided unsigned
24                                     unverified responses on May 18, 2018. On June 4, 2018,
                                       and June 20, 2018, defendant’s counsel sent plaintiffs’
25                                     counsel emails requesting a verification. On August 14,
                                       2018, plaintiffs’ counsel provided Mr. Thang’s verification
26                                     by email.
27   ///
28   ///
                                                          1
 1
               On September 12, 2018, defendant’s counsel took plaintiff
 2             Thang’s deposition, at which time Mr. Thang was
               presented with a copy of his responses to defendant’s
 3             interrogatories and his signed verification. Plaintiff Thang
               testified he had never seen the interrogatories and that the
 4             signature on the verification was not his.
 5             On September 14, 2018, and September 25, 2018,
               defendant’s counsel requested plaintiff’s verification. As
 6             of the filing of defendant’s motion on November 1, 2018,
               no verification had been received.
 7
               Defendant seeks an order compelling verified responses as
 8             well as $292.50 in reasonable attorney’s fees and costs
               associated with bringing the motion.
 9
     Doc. 34   Motion to Compel Plaintiff Shannon F. Saetern’s
10             Responses to Requests for Admissions, Set One
11             Defendant served requests for admissions on plaintiff
               Shannon F. Saetern on March 28, 2018. After receiving a
12             two-week extension of time to respond, plaintiffs’ counsel
               notified defendant’s counsel on June 4, 2018, no responses
13             had been received to date and, on June 7, 2018, plaintiffs’
               counsel responded indicating he would “investigate the
14             matter.”
15             On September 11, 2018, plaintiffs’ counsel informed
               defendant’s counsel responses had been sent to the wrong
16             address and defendant’s counsel asked that plaintiffs’
               counsel provide responses the following day at plaintiff
17             Saetern’s deposition. The deposition occurred on
               September 12, 2018, but plaintiff did not produce responses
18             as requested.
19             On September 14, 2018, defendant’s counsel sent a meet-
               and-confer letter requesting verified responses by
20             September 24, 2018. On September 25, 2018, defendant’s
               counsel gave plaintiffs’ counsel an additional week to
21             respond. As of the filing of defendant’s motion on
               November 1, 2018, no response had been received.
22
               Defendant seeks an order compelling verified responses as
23             well as $292.50 in reasonable attorney’s fees and costs
               associated with bringing the motion.
24
     Doc. 36   Motion to Compel Plaintiff John Alderton’s Appearance at
25             His Deposition
26             On August 16, 2018, defendant served plaintiff a notice of
               deposition. The deposition was noticed for September 4,
27             2018. The parties agreed to continue the deposition, which
               was re-noticed for October 12, 2018. On October 10, 2018,
28             plaintiffs’ counsel informed defendant’s counsel he was
                                  2
 1                   having a difficult time contacting Mr. Alderton and warned
                     that Mr. Alderton may not attend. Defendant’s counsel
 2                   agreed to continue the deposition to October 26, 2018.
                     Once again, plaintiffs’ counsel informed defendant’s
 3                   counsel he was having a difficult time contacting Mr.
                     Alderton and was not sure if he would attend. Plaintiff
 4                   Alderton ultimately failed to appear for his re-noticed
                     deposition on October 26, 2018.
 5
                     Defendant seeks an order compelling plaintiff Alderton’s
 6                   attendance at his deposition. Alternatively, defendant seeks
                     terminating sanctions. Defendant also seeks $2,122.20 in
 7                   reasonable attorney’s fees and costs associated with
                     bringing the motion.
 8
           Doc. 37   Motion to Compel Plaintiff Randolph Bilton’s Responses
 9                   to Requests for Production, Set One
10                   On August 31, 2018, defendant served plaintiff Randolph
                     Bilton with requests for production, set one. Plaintiff did
11                   not serve responses or seek additional time prior to the due
                     date of October 4, 2018. On November 1, 2018,
12                   defendant’s counsel contacted plaintiffs’ counsel and
                     requested discovery be provided by November 9, 2018. No
13                   responses had been received as of November 12, 2018, and
                     defendant’s counsel emailed plaintiffs’ counsel regarding
14                   the outstanding discovery. As of the fling of defendant’s
                     motion on November 13, 2018, no responses had been
15                   received.
16                   Defendant seeks an order compelling verified responses as
                     well as $390.00 in reasonable attorney’s fees and costs
17                   associated with bringing the motion.
18         Doc. 38   Motion to Compel Plaintiff Connie Bilton’s Responses to
                     Requests for Production, Set One
19
                     On August 31, 2018, defendant served plaintiff Connie
20                   Bilton with requests for production, set one. Plaintiff did
                     not serve responses or seek additional time prior to the due
21                   date of October 4, 2018. On November 1, 2018,
                     defendant’s counsel contacted plaintiffs’ counsel and
22                   requested discovery be provided by November 9, 2018. No
                     responses had been received as of November 12, 2018, and
23                   defendant’s counsel emailed plaintiffs’ counsel regarding
                     the outstanding discovery. As of the fling of defendant’s
24                   motion on November 13, 2018, no responses had been
                     received.
25
                     Defendant seeks an order compelling verified responses as
26                   well as $390.00 in reasonable attorney’s fees and costs
                     associated with bringing the motion.
27

28   ///
                                        3
 1
     Doc. 39   Motion to Compel Plaintiff Bilton Family Revocable
 2             Trust’s Responses to Requests for Production, Set One
 3             On August 31, 2018, defendant served plaintiff Bilton
               Family Revocable Trust with requests for production, set
 4             one. Plaintiff did not serve responses or seek additional
               time prior to the due date of October 4, 2018. On
 5             November 1, 2018, defendant’s counsel contacted
               plaintiffs’ counsel and requested discovery be provided by
 6             November 9, 2018. No responses had been received as of
               November 12, 2018, and defendant’s counsel emailed
 7             plaintiffs’ counsel regarding the outstanding discovery. As
               of the fling of defendant’s motion on November 13, 2018,
 8             no responses had been received.
 9             Defendant seeks an order compelling verified responses as
               well as $390.00 in reasonable attorney’s fees and costs
10             associated with bringing the motion.
11   Doc. 40   Motion to Compel Plaintiff Robert Lenkner’s Responses to
               Requests for Production, Sets One and Two
12
               On August 31, 2018, defendant served plaintiff Robert
13             Lenkner with requests for production, set one. Plaintiff did
               not serve responses or seek additional time prior to the due
14             date of October 4, 2018. On September 14, 2018,
               defendant served plaintiff Lenkner with requests for
15             production, set two. Plaintiff did not serve responses or
               seek additional time prior to the due date of October 18,
16             2018.
17             On November 1, 2018, defendant’s counsel contacted
               plaintiffs’ counsel and requested discovery be provided by
18             November 9, 2018. No responses had been received as of
               November 12, 2018, and defendant’s counsel emailed
19             plaintiffs’ counsel regarding the outstanding discovery. As
               of the fling of defendant’s motion on November 13, 2018,
20             no responses had been received.
21             Defendant seeks an order compelling verified responses as
               well as $390.00 in reasonable attorney’s fees and costs
22             associated with bringing the motion.
23   Doc. 41   Motion to Compel Plaintiff Ken Ziu Thang’s Responses to
               Requests for Production, Set One
24
               On August 31, 2018, defendant served plaintiff Thang with
25             requests for production, set one. Plaintiff did not serve
               responses or seek additional time prior to the due date of
26             October 4, 2018. On November 1, 2018, defendant’s
               counsel contacted plaintiffs’ counsel and requested
27             discovery be provided by November 9, 2018. No responses
               had been received as of November 12, 2018, and
28             defendant’s counsel emailed plaintiffs’ counsel regarding
                                  4
 1             the outstanding discovery. As of the fling of defendant’s
               motion on November 13, 2018, no responses had been
 2             received.
 3             Defendant seeks an order compelling verified responses as
               well as $390.00 in reasonable attorney’s fees and costs
 4             associated with bringing the motion.
 5   Doc. 42   Motion to Compel Plaintiff Shannon F. Saetern’s
               Responses to Requests for Production, Set One
 6
               On August 31, 2018, defendant served plaintiff Saetern
 7             with requests for production, set one. Plaintiff did not
               serve responses or seek additional time prior to the due date
 8             of October 4, 2018. On November 1, 2018, defendant’s
               counsel contacted plaintiffs’ counsel and requested
 9             discovery be provided by November 9, 2018. No responses
               had been received as of November 12, 2018, and
10             defendant’s counsel emailed plaintiffs’ counsel regarding
               the outstanding discovery. As of the fling of defendant’s
11             motion on November 13, 2018, no responses had been
               received.
12
               Defendant seeks an order compelling verified responses as
13             well as $390.00 in reasonable attorney’s fees and costs
               associated with bringing the motion.
14
     Doc. 43   Motion to Compel Plaintiff Elizabeth Merry’s Responses to
15             Requests for Production, Set One
16             On August 31, 2018, defendant served plaintiff Merry with
               requests for production, set one. Plaintiff did not serve
17             responses or seek additional time prior to the due date of
               October 4, 2018. On November 1, 2018, defendant’s
18             counsel contacted plaintiffs’ counsel and requested
               discovery be provided by November 9, 2018. No responses
19             had been received as of November 12, 2018, and
               defendant’s counsel emailed plaintiffs’ counsel regarding
20             the outstanding discovery. As of the fling of defendant’s
               motion on November 13, 2018, no responses had been
21             received.
22             Defendant seeks an order compelling verified responses as
               well as $390.00 in reasonable attorney’s fees and costs
23             associated with bringing the motion.
24   Doc. 44   Motion to Compel Plaintiff John Alderton’s Responses to
               Requests for Production, Set One
25
               On August 31, 2018, defendant served plaintiff Alderton
26             with requests for production, set one. Plaintiff did not
               serve responses or seek additional time prior to the due date
27             of October 4, 2018. On November 1, 2018, defendant’s
               counsel contacted plaintiffs’ counsel and requested
28             discovery be provided by November 9, 2018. No responses
                                  5
 1                                  had been received as of November 12, 2018, and
                                    defendant’s counsel emailed plaintiffs’ counsel regarding
 2                                  the outstanding discovery. As of the fling of defendant’s
                                    motion on November 13, 2018, no responses had been
 3                                  received.
 4                                  Defendant seeks an order compelling verified responses as
                                    well as $390.00 in reasonable attorney’s fees and costs
 5                                  associated with bringing the motion.
 6                  Doc. 45         Motion to Compel Plaintiff Aaron Standish Mathisen’s
                                    Responses to Requests for Production, Set One
 7
                                    On August 31, 2018, defendant served plaintiff Mathisen
 8                                  with requests for production, set one. Plaintiff did not
                                    serve responses or seek additional time prior to the due date
 9                                  of October 4, 2018. On November 1, 2018, defendant’s
                                    counsel contacted plaintiffs’ counsel and requested
10                                  discovery be provided by November 9, 2018. No responses
                                    had been received as of November 12, 2018, and
11                                  defendant’s counsel emailed plaintiffs’ counsel regarding
                                    the outstanding discovery. As of the fling of defendant’s
12                                  motion on November 13, 2018, no responses had been
                                    received.
13
                                    Defendant seeks an order compelling verified responses as
14                                  well as $390.00 in reasonable attorney’s fees and costs
                                    associated with bringing the motion.
15

16                  Based on the declarations of defendant’s counsel supporting the motions outlined

17   above, given plaintiff’s failure to oppose the motions, and good cause appearing therefor,

18   defendant’s motions are granted. Plaintiffs shall provide verified responses to the discovery

19   requests outlined above on or before December 14, 2018. Such responses shall be without

20   objection, objections having been waived by plaintiffs’ failure to serve timely responses. The

21   court further orders plaintiffs’ verifications each be notarized. Plaintiff John Alderton shall

22   appear for his deposition on or before December 14, 2018.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        6
 1          The court further awards $5,827.20 in reasonable attorney’s fees and costs. Plaintiffs are
 2   cautioned that failure to fully comply with this order may be grounds for terminating and/or other
 3   sanctions.
 4                  IT IS SO ORDERED.
 5

 6

 7   Dated: December 6, 2018
                                                          ____________________________________
 8                                                        DENNIS M. COTA
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
